UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-0 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2012 – July 31, 2012 Item 1: Reports to Shareholders Semiannual Report | July 31, 2012 Vanguard Energy Fund > Vanguard Energy Fund returned about–6% for the six months ended July 31, 2012. > The fund’s return trailed that of its benchmark index but surpassed the average return of its peer funds. > The energy sector underperformed the broad U.S. stock market. Weakness among integrated oil and gas companies and those involved in exploration and production weighed most on the fund’s performance. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 12 Performance Summary. 14 Financial Statements. 15 About Your Fund’s Expenses. 28 Trustees Approve Advisory Arrangements. 30 Glossary. 32 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended July 31, 2012 Total Returns Vanguard Energy Fund Investor Shares -6.05% Admiral™ Shares -6.03 MSCI ACWI Energy Index -5.51 Global Natural Resources Funds Average -11.91 Global Natural Resources Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance January 31, 2012, Through July 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Energy Fund Investor Shares $62.60 $57.82 $0.049 $1.034 Admiral Shares 117.52 108.57 0.101 1.941 1 Chairman’s Letter Dear Shareholder, Vanguard Energy Fund returned about –6% for the fiscal half-year ended July 31, 2012. The fund’s return lagged that of its benchmark index but was well ahead of the average return of global natural resources funds, which invest in energy as well as materials stocks. The fund’s disappointing results for the six months can be attributed to a combination of factors, including the sharp decline in crude oil prices since March, historically low natural gas prices, and continued uncertainties about global economic growth. Disappointing stock choices, particularly among South American oil companies, kept the fund a step behind its benchmark. The energy sector as a whole has been one of the market’s weakest performers for the period, as investors have grown increasingly concerned about lessening global demand for oil and its potential effect on the sector’s profitability. On a separate note, I want to inform you that Vanguard has eliminated the redemption fee for your fund, effective May 23. The fund’s trustees determined that the fee, one of several measures in place to discourage frequent trading and protect the interests of long-term investors, was no longer needed. 2 U.S. stocks delivered solid gains; international equities slumped U.S. stocks handily outperformed their international counterparts, returning about 5% for the six months ended July 31. Stocks of large companies fared best as investors seemed to be seeking stability amid the uncertainty surrounding Europe’s debt troubles. International stocks were generally weak, with currency effects further hindering results for U.S.-based investors. Though European stocks posted a modest advance in local-currency terms, their return was negative once converted into U.S. dollars—a result of the dollar’s strengthening against the euro during the six months. Signs of slowing economic growth hurt returns for emerging markets and the developed markets of the Pacific region. Questions about the finances of European governments and banks continued to preoccupy investors, and global stock markets moved sharply up and down in response to the latest headlines. Although the situation in Europe is very fluid, Vanguard economists believe the most likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening continues in the face of weak economic growth. Market Barometer Total Returns Periods Ended July 31, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 5.54% 7.96% 1.26% Russell 2000 Index (Small-caps) -0.03 0.19 1.69 Dow Jones U.S. Total Stock Market Index 5.01 7.07 1.50 MSCI All Country World Index ex USA (International) -2.40 -12.16 -4.29 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.88% 7.25% 6.91% Barclays Municipal Bond Index (Broad tax-exempt market) 2.93 10.51 6.12 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.05 0.79 CPI Consumer Price Index 1.08% 1.41% 1.92% 3 Bonds kept up a steady advance as Treasury yields kept dwindling U.S. Treasury securities stretched their gains during the period as investors lost more of their appetite for risk. Bond prices moved higher, and the yield of the 10-year U.S. Treasury note fell to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite directions.) The broad U.S. taxable bond market posted a return of nearly 3%, and municipal bonds had about the same result for the six months. Investors have enjoyed years of strong bond returns, but they shouldn’t be surprised if future results are weaker. As yields tumble, the scope for further declines—and price increases—diminishes. As it has since December 2008, the Federal Reserve Board held its target for the shortest-term interest rates between 0% and 0.25%, keeping a tight lid on the returns from money market funds and savings accounts. Oil and natural gas price declines dampened the fund’s results The Energy Fund’s six-month performance was influenced by the weakness in the global economy, particularly in Europe, which accounts for about 20% of the global consumption of crude oil. A slowdown in growth in China and a dimmer outlook for the U.S. economic recovery also discouraged investors early on, contributing to a slump in energy prices and energy stocks. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Energy Fund 0.34% 0.28% 1.37% The fund expense ratios shown are from the prospectus dated May 29, 2012, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2012, the fund’s annualized expense ratios were 0.30% for Investor Shares and 0.24% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Global Natural Resources Funds. 4 The price of West Texas Intermediate crude oil, which peaked at $106 a barrel in March, plunged nearly 22% in June. Meanwhile, natural gas prices stayed near decade lows as increased production (partly as a result of improvements in drilling technology) and an unusually warm winter kept prices depressed. A note on oil and gas prices Historically, crude oil and natural gas prices have generally moved in tandem. However, as you can see in the chart below, since 2008 the prices of the two fuels have often gone in separate directions. Advances in drilling technology known as hydraulic fracturing, or “fracking,” have made it possible to tap previously unreachable deposits of natural gas deep in rock formations. That in turn has dramatically increased the supply of natural gas in the United States and pushed down prices. It’s just one example of the kind of variability that energy investors need to be prepared for. Oil and natural gas prices are influenced by a variety of factors, including the state of the global economy, geopolitics, production and supply levels, and the cost of alternative fuels. Unexpected changes in any of these variables can lead to volatility for energy stocks. Such volatility is one reason we suggest that the Energy Fund generally be no more than a modest component of a broadly diversified investment program. 5 Oil and natural gas prices greatly influence the profitability of the companies in which the Energy Fund invests. And few, if any, of the fund’s largest holdings remained unscathed by the price declines. However, a slight rebound in both oil and gas prices in July lifted some energy stocks. Better news about economic growth in China and the United States, together with the prospect of tighter crude oil supplies owing to tensions in the Persian Gulf, helped push up oil prices. Some utilities switched to natural gas and demand rose as the hot U.S. summer led more people to turn on air conditioners. Although helpful, these movements weren’t enough to significantly lift the performance of energy stocks for the six-month period. Still, certain segments of the Energy Fund did better than others. Refining and marketing companies, a relatively small proportion of the fund’s holdings, did best. These companies beefed up their profit margins as they were able to buy oil at bargain prices and then sell it to some consumers at higher prices. The story was very different for integrated oil and gas companies. Composing the Energy Fund’s largest chunk of assets— about 46%, on average—these giant integrated companies detracted most from the fund’s performance. The weakest results came from some of the largest oil producers in South America, which suffered double-digit losses. Local currency depreciation pushed up equipment and service costs for a Brazilian oil giant, and Argentina’s government moved to nationalize its largest oil company. Oil and gas exploration and production companies, the fund’s second-largest segment by asset size, also did poorly. Lackluster oil and gas prices led many of these companies to curtail their activities. The Advisors’ Report that follows this letter provides additional details about the management of the fund during the fiscal half-year. The role sector funds can play in a balanced, diversified portfolio One of Vanguard’s guiding principles is that balance and broad diversification can help investors manage the risks inherent in investing. And when used thoughtfully, sector funds can enhance the diversification of a portfolio that lacks exposure to a certain part of the market or is overly concentrated in a few market segments. 6 These funds can also give investors the opportunity to act on a conviction that a particular sector will outperform the broader market. We recognize that this is a popular use of sector funds, but it’s one we’d urge investors to be cautious about. Our research and our experience suggest that it is difficult to profit consistently from such convictions. The top-returning sector can change at any moment, which is why chasing short-term performance often leads to disappointment. Although we acknowledge the challenges and risks of sector investing, Vanguard has designed its funds—whether they’re actively managed or index-tracking—to help give investors a better chance of reaching their goals. The deep investment knowledge of the funds’ advisors is an asset no matter what the market environment. And the same can be said for the funds’ low costs. For those reasons, we believe the Energy Fund can play a role in a well-diversified portfolio for investors who can tolerate the highs and lows that inevitably accompany such a narrowly focused holding. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer August 13, 2012 Advisors’ Report Vanguard Energy Fund returned –6.05% for Investor Shares and –6.03% for Admiral Shares in the six months ended July 31, 2012. Your fund is managed by two advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also provided a discussion of the investment environment that existed during the year and of how their portfolio positioning reflects this assessment. These reports were prepared on August 16, 2012. Vanguard Energy Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 96 11,318 Emphasizes long-term total-return opportunities from Company, LLP the various energy subsectors: international oils, foreign integrated oils and foreign producers, North American producers, oil services and equipment, transportation and distribution, and refining and marketing. Vanguard Equity Investment 3 339 Employs a quantitative fundamental management Group approach, using models that assess valuation, market sentiment, earnings quality and growth, and management decisions of companies relative to their peers. Cash Investments 1 84 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stock. Each advisor may also maintain a modest cash position. 8 Wellington Management Company, llp Portfolio Manager: Karl E. Bandtel, Senior Vice President The investment environment Energy stocks posted negative returns over the past six months, underperforming broad-market equity indexes in most regions of the world as investors turned to less economically sensitive market sectors. Commodity prices were mixed. On one hand, the price of West Texas Intermediate crude oil fell approximately $10, closing the period near $88 per barrel. On the other hand, after a prolonged period of declining prices, North American natural gas began climbing above its historically depressed levels. The Henry Hub Spot price of U.S. natural gas finished the period at nearly $3 per million BTUs, up by roughly one half-dollar. Our successes Our position in Canada-based Progress Energy Resources was the portfolio’s top contributor for the period. This mid-capitalization company engages in natural gas exploration and production. Its stock surged in late June following news that the Malaysian state oil and gas company Petronas had agreed to acquire all outstanding shares at a significant premium. The portfolio’s holdings in Cabot Oil & Gas, a natural gas-focused energy producer, also boosted performance. Cabot shares gained following an announcement that the company had sold its position in southern Texas’s Pearsall Shale to Osaka Gas of Japan at a higher-than-expected price. Cabot is a low-cost producer with a strong balance sheet. We believe the company should benefit from reduced natural gas production and, ultimately, higher prices. Our shortfalls YPF explores for, develops, and produces oil and natural gas in South America, the United States, and Indonesia. It also refines, markets, transports, and distributes oil and other petroleum products, petroleum derivatives, petrochemicals, and liquid petroleum gas. The Argentina-based company was our biggest detractor during the period. Shares fell when the Argentine government took over day-to-day control of the firm by decree in an effort to protect the country’s hydrocarbon resources. The listed YPF shares are not subject to nationalization and are trading as before. We continue to hold the stock. Because the government owns a 51% majority stake, the remaining minority shareholders are now the government’s partners. YPF has an attractive asset profile at a very low valuation relative to the rest of the energy universe because of investor concerns that the Argentine government will not treat minority owners well. CONSOL Energy, a coal and natural gas producer and energy services provider, also saw its stock price decline during the period, based on a deteriorating near-term outlook for coal. We were able to take advantage of this weakness and increase our position at attractive valuations. The company has sustainable sources 9 of profitability and solid production capability. In our view, the market is underestimating the long-term value of CONSOL’s undeveloped natural gas assets. We expect the company will adapt to the price environment and continue to increase its earnings. The fund’s positioning We are staying the course with our strategy and portfolio positioning. Our outlook, patient and oriented toward the long term, remains favorable for the energy sector. However, as always, we remind shareholders of the uncertainty concerning the direction of commodity prices, which can make the stocks of energy companies especially volatile. Crude oil prices will likely continue to vary with changes in the outlook for both supply and demand. Although natural gas pricing remains driven by regional factors, we think the wide price arbitrage with other fuels and changing views about nuclear power generation will spur global long-term demand. The portfolio remains focused on upstream companies and skewed in favor of low-cost producers with compelling valuations based on our assessment of their long-term resource bases. In our view, many of these firms have the ability to create value for shareholders even absent rising commodity prices. Our investment process remains steady, with an emphasis on large-cap integrated oil companies and exploration and production companies. Maintaining a large-cap, low-turnover bias, our global holdings span the energy sub-sectors. Vanguard Equity Investment Group Portfolio Manager: James D. Troyer, CFA, Principal For the first half of the fiscal year, the stocks in our benchmark energy index returned –5.51%, trailing the broad U.S. stock market by 10.5 percentage points. Although energy stocks in emerging markets had exhibited a strong six-month performance by this time last year, they were a mixed bag in the recent period. Energy stocks in Colombia, Malaysia, and Turkey had the strongest results, and those in Spain, Brazil, and Indonesia the weakest. The worst-performing country in the energy sector was Spain, where Argentina’s decision to expropriate most of Repsol’s holdings in its YPF subsidiary detracted most. Broadly, concerns over Europe and signs of slowing economic growth in the United States and emerging markets affected performance and contributed to market volatility. Looking ahead to the rest of the year, brighter spots include low inflation and interest rates and signs of improvement in the housing sector. However, lingering uncertainty about Europe, expiring domestic tax cuts, a stubborn unemployment rate, and the results of the upcoming U.S. presidential election could continue to weigh on the markets. 10 While the portfolio’s performance is influenced by the broader macro environment, we do not maintain a view on the overall market for energy securities or on relative country performance. Rather, our quantitative approach to investing focuses on specific stock fundamentals within the sector. Our core signals include valuation, which measures the price we pay for earnings and cash flows, and market sentiment, which captures how investors reflect their opinion of a company through their activity in the market. During the past six months, both of these signals aided our results. In this period, our best performers came from various regions. Overweight positions in outperforming securities such as Caltex Australia (+17.8%), Seadrill (Norway, +10.7%), and HollyFrontier (United States, +32.5%) boosted our results compared with the benchmark index. Underweight positions in securities that did poorly, such as OGX (Brazil, –70.9%), Canadian Natural Resources (–30.6%), and Repsol (Spain, –39.7%), also helped our relative return. Unfortunately, we were not able to avoid all the laggards. Overweight positions in securities that underperformed the benchmark, such as Gazprom (Russia, –18.9%), China Coal Energy (–24.9%), Continental Resources (United States, –32.6%), and Anadarko Petroleum (United States, –13.8%), detracted from our relative results. We thank you for your investment in the Energy Fund and look forward to the second half of the fiscal year. 11 Energy Fund Fund Profile As of July 31, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VGENX VGELX Expense Ratio 1 0.34% 0.28% 30-Day SEC Yield 2.12% 2.18% Portfolio Characteristics DJ MSCI U.S. Total ACWI Market Fund Energy Index Number of Stocks 139 171 3,684 Median Market Cap $34.7B $70.6B $34.4B Price/Earnings Ratio 9.9x 9.4x 15.7x Price/Book Ratio 1.4x 1.5x 2.2x Return on Equity 17.2% 19.1% 18.1% Earnings Growth Rate -1.3% 1.6% 9.6% Dividend Yield 2.4% 3.0% 2.1% Foreign Holdings 40.4% 53.0% 0.0% Turnover Rate (Annualized) 20% — — Short-Term Reserves 2.3% — — Volatility Measures DJ Spliced U.S. Total Energy Market Index Index R-Squared 0.96 0.81 Beta 1.04 1.31 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 9.1% Chevron Corp. Integrated Oil & Gas 5.4 Royal Dutch Shell plc Integrated Oil & Gas 5.2 BP plc Integrated Oil & Gas 3.9 Occidental Petroleum Integrated Oil & Corp. Gas 3.8 Total SA Integrated Oil & Gas 2.7 Schlumberger Ltd. Oil & Gas Equipment & Services 2.3 Anadarko Petroleum Oil & Gas Corp. Exploration & Production 2.2 Consol Energy Inc. Coal & Consumable Fuels 2.1 Baker Hughes Inc. Oil & Gas Equipment & Services 1.9 Top Ten 38.6% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated May 29, 2012, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2012, the annualized expense ratios were 0.30% for Investor Shares and 0.24% for Admiral Shares. 12 Energy Fund Subindustry Diversification (% of equity exposure) MSCI ACWI Fund Energy Coal & Consumable Fuels 3.4% 2.0% Industrials 0.8 0.0 Integrated Oil & Gas 46.4 56.2 Oil & Gas Drilling 2.3 2.1 Oil & Gas Equipment & Services 9.3 9.6 Oil & Gas Exploration & Production 32.3 20.8 Oil & Gas Refining & Marketing 3.7 4.5 Oil & Gas Storage & Transportation 1.6 4.8 Other 0.2 0.0 Market Diversification (% of equity exposure) Europe United Kingdom 12.5% France 2.9 Italy 1.9 Norway 1.3 Other 1.1 Subtotal 19.7% Pacific Japan 1.7% Other 0.3 Subtotal 2.0% Emerging Markets Russia 2.7% China 2.3 Brazil 1.5 Other 1.2 Subtotal 7.7% North America United States 58.8% Canada 11.8 Subtotal 70.6% 13 Energy Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2002, Through July 31, 2012 Average Annual Total Returns: Periods Ended June 30, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 5/23/1984 -14.68% -0.67% 12.98% Admiral Shares 11/12/2001 -14.63 -0.61 13.05 See Financial Highlights for dividend and capital gains information. 14 Energy Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (97.5%) 1 United States (57.1%) Energy Equipment & Services (9.9%) Schlumberger Ltd. 3,832,064 273,073 Baker Hughes Inc. 4,829,750 223,714 Halliburton Co. 5,426,262 179,772 National Oilwell Varco Inc. 1,380,076 99,779 * SEACOR Holdings Inc. 919,408 78,104 * Superior Energy Services Inc. 3,067,900 66,481 * Weatherford International Ltd. 5,495,000 66,215 Noble Corp. 1,689,825 62,523 Bristow Group Inc. 1,231,485 56,365 Transocean Ltd. 1,075,802 50,380 Diamond Offshore Drilling Inc. 35,800 2,342 * Nabors Industries Ltd. 156,400 2,165 Helmerich & Payne Inc. 44,100 2,051 1,162,964 Exchange-Traded Fund (0.6%) ^,2 Vanguard Energy ETF 663,000 67,029 Oil, Gas & Consumable Fuels (46.6%) Coal & Consumable Fuels (2.5%) CONSOL Energy Inc. 8,550,600 247,797 Peabody Energy Corp. 2,182,000 45,560 Integrated Oil & Gas (19.2%) Exxon Mobil Corp. 12,353,419 1,072,894 Chevron Corp. 5,831,335 638,998 Occidental Petroleum Corp. 5,072,541 441,463 Hess Corp. 2,081,339 98,156 Murphy Oil Corp. 20,000 1,073 Oil & Gas Exploration & Production (21.9%) Anadarko Petroleum Corp. 3,682,830 255,736 Market Value Shares ($000) Cabot Oil & Gas Corp. 4,814,962 203,143 Devon Energy Corp. 3,304,605 195,368 EOG Resources Inc. 1,804,936 176,902 * Southwestern Energy Co. 4,614,305 153,426 ConocoPhillips 2,813,609 153,173 * Denbury Resources Inc. 9,684,544 146,430 Range Resources Corp. 2,335,000 146,171 Noble Energy Inc. 1,603,814 140,221 Apache Corp. 1,495,975 128,833 EQT Corp. 1,972,800 111,266 * WPX Energy Inc. 6,850,100 109,259 *,^ Ultra Petroleum Corp. 3,590,636 85,314 QEP Resources Inc. 2,533,747 76,088 Chesapeake Energy Corp. 3,944,737 74,240 Pioneer Natural Resources Co. 827,230 73,317 Marathon Oil Corp. 2,692,191 71,262 * Newfield Exploration Co. 2,237,203 68,302 * Cobalt International Energy Inc. 2,630,417 66,023 * Whiting Petroleum Corp. 1,383,800 55,906 * Gran Tierra Energy Inc. 6,791,100 31,083 Energen Corp. 565,261 28,947 * Kosmos Energy Ltd. 1,790,210 17,079 * Continental Resources Inc. 26,200 1,677 Oil & Gas Refining & Marketing (2.5%) Valero Energy Corp. 4,839,642 133,090 Marathon Petroleum Corp. 2,164,195 102,366 Phillips 66 1,722,754 64,776 HollyFrontier Corp. 72,400 2,707 Oil & Gas Storage & Transportation (0.5%) Kinder Morgan Inc. 1,655,431 59,281 Spectra Energy Corp. 12,500 384 Williams Cos. Inc. 11,200 356 Total United States 15 Energy Fund Market Value Shares ($000) International (40.4%) Argentina (0.5%) YPF SA ADR 4,656,400 53,130 Australia (0.3%) Oil Search Ltd. 3,897,262 28,442 Caltex Australia Ltd. 140,922 2,086 Woodside Petroleum Ltd. 20,398 719 31,247 Austria (0.0%) OMV AG 74,014 2,322 Brazil (1.5%) Petroleo Brasileiro SA ADR 7,902,150 155,119 * OGX Petroleo e Gas Participacoes SA 4,265,200 11,885 Petroleo Brasileiro SA Prior Pfd. 385,244 3,666 Petroleo Brasileiro SA 252,132 2,471 Petroleo Brasileiro SA ADR Type A 2,450 46 173,187 Canada (11.5%) Canadian Natural Resources Ltd. 8,094,918 220,586 Encana Corp. 8,388,795 186,651 Suncor Energy Inc. 5,931,712 181,154 Progress Energy Resources Corp. 5,995,000 136,058 Cenovus Energy Inc. 4,335,000 132,261 TransCanada Corp. 1,836,496 83,634 Canadian Oil Sands Ltd. 2,967,100 59,728 * Tourmaline Oil Corp. 1,999,100 57,909 Cameco Corp. 2,659,500 55,584 * Celtic Exploration Ltd. 2,839,700 49,582 Pacific Rubiales Energy Corp. 2,122,800 48,029 Penn West Petroleum Ltd. 3,144,421 42,796 3 Crescent Point Energy Corp. 144A 857,600 34,087 Petrominerales Ltd. 2,292,480 21,214 * Athabasca Oil Corp. 1,541,600 18,892 * MEG Energy Corp. 274,017 11,148 Suncor Energy Inc. 235,234 7,192 Imperial Oil Ltd. 72,900 3,123 Canadian Natural Resources Ltd. 65,078 1,775 Enbridge Inc. 42,650 1,745 ^ Crescent Point Energy Corp. 29,600 1,176 Cenovus Energy Inc. 34,639 1,059 1,355,383 China (2.3%) PetroChina Co. Ltd. ADR 995,200 124,340 Market Value Shares ($000) Beijing Enterprises Holdings Ltd. 12,960,500 84,136 China Shenhua Energy Co. Ltd. 11,974,500 44,562 CNOOC Ltd. 2,169,717 4,352 PetroChina Co. Ltd. 2,722,000 3,399 China Petroleum & Chemical Corp. 3,532,000 3,181 China Oilfield Services Ltd. 722,000 1,106 265,076 Colombia (0.0%) Ecopetrol SA ADR 57,891 3,313 France (2.9%) Total SA ADR 6,972,700 320,395 Total SA 279,142 12,862 Technip SA 11,028 1,158 334,415 Hungary (0.0%) MOL Hungarian Oil and Gas plc 22,715 1,634 India (0.7%) Reliance Industries Ltd. 5,975,782 79,488 Oil & Natural Gas Corp. Ltd. 444,511 2,277 * Cairn India Ltd. 322,307 1,923 83,688 Italy (1.9%) Eni SPA ADR 4,718,050 194,573 Eni SPA 1,201,388 24,773 219,346 Japan (1.7%) Inpex Corp. 30,091 167,197 JX Holdings Inc. 5,404,900 25,980 Idemitsu Kosan Co. Ltd. 20,900 1,751 Japan Petroleum Exploration Co. 29,300 1,098 196,026 Netherlands (0.0%) * SBM Offshore NV 118,965 1,450 Norway (1.2%) Statoil ASA ADR 4,225,900 100,534 ^,4 Nordic American Tankers Ltd. 2,807,618 32,849 Statoil ASA 197,659 4,698 Seadrill Ltd. 85,926 3,349 Aker Solutions ASA 141,052 2,066 143,496 Poland (0.0%) * Polski Koncern Naftowy Orlen SA 199,335 2,130 16 Energy Fund Market Value Shares ($000) Portugal (0.4%) Galp Energia SGPS SA 3,404,189 46,045 Russia (2.6%) Gazprom OAO ADR (London Shares) 17,720,384 162,928 Rosneft OAO GDR 10,893,885 65,217 Lukoil OAO ADR 1,132,300 63,659 Lukoil Sponsored ADR 89,143 5,012 Tatneft OAO ADR 74,138 2,773 AK Transneft OAO Prior Pfd. 1,348 2,156 Surgutneftegas OAO Prior Pfd. 2,360,800 1,369 * Surgutneftegas OAO ADR 146,580 1,222 Gazprom OAO 124,674 576 304,912 South Africa (0.0%) Sasol Ltd. 102,561 4,255 Spain (0.7%) Repsol SA 4,952,813 78,934 Thailand (0.0%) PTT PCL (Foreign) 265,500 2,735 PTT Exploration & Production PCL (Foreign) 451,200 2,167 4,902 Turkey (0.0%) Tupras Turkiye Petrol Rafinerileri AS 97,299 2,137 United Kingdom (12.2%) BP plc ADR 11,133,400 444,223 Royal Dutch Shell plc ADR 6,397,100 436,282 BG Group plc 10,807,446 212,750 Royal Dutch Shell plc Class B 4,414,243 155,285 Ensco plc Class A 2,469,306 134,157 Royal Dutch Shell plc Class A 479,872 16,308 BP plc 2,421,323 16,077 * Genel Energy plc 1,306,479 13,091 Royal Dutch Shell plc Class A (Amsterdam Shares) 113,561 3,868 AMEC plc 141,355 2,467 Petrofac Ltd. 104,166 2,423 Tullow Oil plc 25,005 503 * Cairn Energy plc 1 — 1,437,434 Market Value Shares ($000) Total International Total Common Stocks (Cost $8,302,333) Temporary Cash Investments (2.9%) 1 Money Market Fund (0.4%) Vanguard Market Liquidity Fund, 0.155% 43,647,602 43,648 Face Amount ($000) Repurchase Agreement (2.4%) Deutsche Bank Securities, Inc. 0.190%, 8/1/12 (Dated 7/31/12, Repurchase Value $282,900,000, collateralized by Federal National Mortgage Assn. 3.500%–4.500%, 6/1/26–4/1/41) 282,900 282,900 U.S. Government and Agency Obligations (0.1%) 7 Fannie Mae Discount Notes, 0.104%, 8/1/12 3,000 3,000 Federal Home Loan Bank Discount Notes, 0.130%, 10/19/12 100 100 9 United States Treasury Note/ Bond, 1.375%, 9/15/12 1,000 1,001 9 United States Treasury Note/ Bond, 0.375%, 10/31/12 4,000 4,002 Total Temporary Cash Investments (Cost $334,651) Total Investments (100.4%) (Cost $8,636,984) Other Assets and Liabilities (-0.4%) Other Assets 36,773 Liabilities 6 (82,954) (46,181) Net Assets (100%) 17 Energy Fund At July 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 8,497,415 Undistributed Net Investment Income 114,746 Accumulated Net Realized Losses (22,748) Unrealized Appreciation (Depreciation) Investment Securities 3,150,189 Futures Contracts 1,419 Foreign Currencies (29) Net Assets Investor Shares—Net Assets Applicable to 93,508,399 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 58,345,023 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $34,489,000. 1The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 97.8% and 2.6%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2012, the value of this security represented 0.3% of net assets. 4 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $36,769,000 of collateral received for securities on loan. 7 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 8 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 9 Securities with a value of $2,102,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 18 Energy Fund Statement of Operations Six Months Ended July 31, 2012 ($000) Investment Income Income Dividends 159,087 Interest 2 341 Security Lending 4,848 Total Income 164,276 Expenses Investment Advisory Fees—Note B Basic Fee 8,588 Performance Adjustment (2,343) The Vanguard Group—Note C Management and Administrative—Investor Shares 4,697 Management and Administrative—Admiral Shares 3,595 Marketing and Distribution—Investor Shares 673 Marketing and Distribution—Admiral Shares 637 Custodian Fees 267 Shareholders’ Reports—Investor Shares 62 Shareholders’ Reports—Admiral Shares 14 Trustees’ Fees and Expenses 13 Total Expenses 16,203 Expenses Paid Indirectly (77) Net Expenses 16,126 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 2 13,672 Futures Contracts 17,271 Foreign Currencies (449) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (940,921) Futures Contracts (6,143) Foreign Currencies (66) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $11,155,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $541,000, $87,000, and ($3,153,000), respectively. See accompanying Notes, which are an integral part of the Financial Statements. 19 Energy Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, 2012 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 148,150 224,513 Realized Net Gain (Loss) 30,494 612,079 Change in Unrealized Appreciation (Depreciation) (947,130) (1,387,420) Net Increase (Decrease) in Net Assets Resulting from Operations (768,486) (550,828) Distributions Net Investment Income Investor Shares (4,687) (99,757) Admiral Shares (5,780) (118,812) Realized Capital Gain 1 Investor Shares (98,884) (241,252) Admiral Shares (111,066) (269,367) Total Distributions (220,417) (729,188) Capital Share Transactions Investor Shares (66,329) (156,067) Admiral Shares 94,819 535,094 Net Increase (Decrease) from Capital Share Transactions 28,490 379,027 Total Increase (Decrease) (960,413) (900,989) Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $0 and $54,868,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $114,746,000 and ($25,183,000). See accompanying Notes, which are an integral part of the Financial Statements. 20 Energy Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2012 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .720 1.072 1.053 .910 1.276 1 1.226 Net Realized and Unrealized Gain (Loss) on Investments (4.417) (3.949) 14.103 14.591 (28.853) 14.639 Total from Investment Operations (3.697) (2.877) 15.156 15.501 (27.577) 15.865 Distributions Dividends from Net Investment Income (.049) (1.102) (.977) (.951) (1.264) (1.177) Distributions from Realized Capital Gains (1.034) (2.621) (2.149) — (2.469) (4.308) Total Distributions (1.083) (3.723) (3.126) (.951) (3.733) (5.485) Net Asset Value, End of Period Total Return 2 -6.05% -3.82% 27.17% 36.28% -38.51% 25.02% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,406 $5,945 $6,731 $6,536 $4,434 $7,919 Ratio of Total Expenses to Average Net Assets 0.30% 3 0.34% 3 0.34% 3 0.38% 3 0.28% 3 0.25% Ratio of Net Investment Income to Average Net Assets 2.43% 1.67% 1.74% 1.73% 1.84% 1.67% Portfolio Turnover Rate 20% 24% 31% 27% 21% 22% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of (0.04%) for fiscal 2013, 0.01% for fiscal 2012, 0.00% for fiscal 2011, 0.03% for fiscal 2010, and 0.01% for fiscal 2009. See accompanying Notes, which are an integral part of the Financial Statements. 21 Energy Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2012 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.386 2.101 2.045 1.780 2.480 1 2.418 Net Realized and Unrealized Gain (Loss) on Investments (8.294) (7.432) 26.479 27.395 (54.203) 27.505 Total from Investment Operations (6.908) (5.331) 28.524 29.175 (51.723) 29.923 Distributions Dividends from Net Investment Income (.101) (2.159) (1.899) (1.855) (2.480) (2.322) Distributions from Realized Capital Gains (1.941) (4.920) (4.035) — (4.637) (8.091) Total Distributions (2.042) (7.079) (5.934) (1.855) (7.117) (10.413) Net Asset Value, End of Period Total Return 2 -6.03% -3.76% 27.24% 36.37% -38.46% 25.13% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,335 $6,756 $6,871 $4,439 $2,889 $5,214 Ratio of Total Expenses to Average Net Assets 0.24% 3 0.28% 3 0.28% 3 0.31% 3 0.21% 3 0.17% Ratio of Net Investment Income to Average Net Assets 2.49% 1.73% 1.80% 1.80% 1.91% 1.75% Portfolio Turnover Rate 20% 24% 31% 27% 21% 22% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of (0.04%) for fiscal 2013, 0.01% for fiscal 2012, 0.00% for fiscal 2011, 0.03% for fiscal 2010, and 0.01% for fiscal 2009. See accompanying Notes, which are an integral part of the Financial Statements. 22 Energy Fund Notes to Financial Statements Vanguard Energy Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 23 Energy Fund 4. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2009–2012), and for the period ended July 31, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in capital. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , provides investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee is subject to quarterly adjustments based on performance for the preceding three years relative to a combined index composed of the S&P Citigroup BMI World Energy Index and the S&P 500 Energy Equal Weighted Blend Index through July 31, 2010, and the current benchmark, MSCI ACWI Energy Index, thereafter. The benchmark change will be fully phased in by July 2013. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $157,000 for the six months ended July 31, 2012. For the six months ended July 31, 2012, the aggregate investment advisory fee represented an effective annual basic rate of 0.14% of the fund’s average net assets, before a decrease of $2,343,000 (0.04%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At July 31, 2012, the fund had contributed capital of $1,688,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.68% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. 24 Energy Fund D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the six months ended July 31, 2012, these arrangements reduced the fund’s expenses by $77,000 (an annual rate of 0.00% of average net assets). E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
